Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
The applicant argues, page 12,
However, the noted relied upon portions of Vrzic are not included in the provisional applications. And, the Examiner has not otherwise established how the disclosure of Vrzic and its related provisional applications renders the claims obvious.

Before issuing the office action, the examiner checked the provisional application of reference Vrzic and determined that the provisional applications have full support. The related text in the provisional applications is recited in the current office action. 

The applicant argues, page 12,   
Second, even if the Examiner does not remove Vrzic, the Examiner has not fairly established that Vrzic and Dawson are combinable.

Third, even if Vrzic and Dawson could somehow be combined, the suggested combination is missing at least one claimed element.

The examiner respectfully disagrees.  Vrzic deals with securely negotiating and allocating rental spectrum (sending response with security or a secure method, PP243, [0061]) or secure network resource management techniques between user (buyer) and network service provider (seller) and Dawson deals with creating a secure contract (or service agreement) between buyer and seller of an e-commerce transaction (provides a specific method for securing the communication and transaction by adding signature signed with private keys in the responses/request messages). A person of ordinary skill in the art would recognize there is a need the security feature of adding a signature singed by a private key can be used in both network resource management and e-commerce transaction. Therefore, it is natural to combine the teachings of securely negotiating and allocating spectrum (for renting spectrum) as given by Vrzic with the teachings of adding signature signed with private key to provide security communication or transaction as given by Dawson. The motivation for doing so would have been to increase transaction security using private keys for network resource management between user (buyer) and network service provider (seller). The combination of Vrzic and Dawson teaches all the limitations in the claims. 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 43-46, 48, 57-58 and 60-62 rejected under 35 U.S.C. 103 as being unpatentable over Vrzic (US20160353422 and its provisional application 62/169243, referred as PP243, Provisional Application 62/220693) in view of Dawson (US20050182684).
Regarding claim 45, Vrzic discloses an apparatus for operating as a first trust manager that is arranged to serve a virtual base station pool that manages usage of radio access for a baseband unit of a cloud radio access network within a trust management arrangement that comprises one or more further trust manager entities, each arranged to serve a respective virtual base station pool that manages usage of radio access for a respective further baseband unit of the cloud radio access network, the apparatus comprising a communication portion comprising at least one communication apparatus for communication with other apparatuses and a control portion configured to, using the communication portion (figs. 1-4, PP243: figs. 7-13), cause the apparatus to 
transmit a rental request to one or more further trust manager entities concerning a temporary usage of radio access managed by the virtual base station pool served by the respective further trust manager entity (fig. 4, transmit a spectrum request, step 414, [0057], the spectrum can be owned, leased, borrowed, or otherwise available; managed by VFN; PP243,  figs 7-13, [0009][0098], send attach request to the service entity, the attach request is associated with a service request or rental request);
receive, from one or more further trust manager entities, respective rental offers concerning the temporary usage of radio access managed by the virtual base station pool served by the respective further trust manager (fig. 4, receive an offer in response to the spectrum request, step 415, [0057], the spectrum can be owned, leased, borrowed, or otherwise available; managed by VFN; PP243, [0033][0038], network slicing may correspond to the allocation of pooled resources to offer different services to different customers, that is, the customers may receive different offers from different service entities. A spectrum negotiator function may be provided and configured to negotiate with the spectrum broker to request allocation of spectrum resources. Here, by negotiation, it implies that many rounds of exchange of request and response between the requester and offering entity);
 select one of the received rental offers in accordance with a predefined selection rule and select the source of the selected rental offer as a lending trust manager;  transmit, to the lending trust manager entity, a preliminary request to implement the temporary usage of radio access according to the selected (fig. 4, step 416, [0012][0053][0057-59], node 404 and node 406 are negotiating for the additional spectrum resource; negotiating the provision of the spectrum resource with various parameters or rules, including transmission of the preliminary request to implement and the acknowledgement from the lending manager.  PP243, [0033][0038], network slicing may correspond to the allocation of pooled resources to offer different services to different customers, that is, the customers may receive different offers from different service entities. A spectrum negotiator function may be provided and configured to negotiate with the spectrum broker to request allocation of spectrum resources. Here, by negotiation, it implies that many rounds of exchange of request and response between the requester and offering entity and one offer is selected from the many offers through negotiation);
Vrzic discloses sending response message along with the security and deciphering options (PP243, [0061], and Provisional Application 62/220693, [0021], security management), but Vrzic does not explicitly disclose wherein the preliminary request comprises a first signature that includes the selected rental offer signed using a private key of the first trust manager entity; and wherein the confirmation comprises a second signature that includes the first signature signed using a private key of the lending trust manager entity.
Dawson discloses wherein the preliminary request comprises a first signature that includes the selected rental offer signed using a private key of the first trust manager entity; and wherein the confirmation comprises a second signature that includes the first signature signed using a private key of the lending trust manager entity (Dawson, [0040], figs. 3-5, 312, signatures 312 are created using digital signature applet 180, buyer uses buyer's private key 152, and seller uses seller's private key 154. Here, the teaching of adding signature signed with private key of Dawson is applied to the secure network resource management system of Vrzic). 
securely negotiating and allocating rental spectrum (sending response with security or a secure method) or secure network resource management techniques and Dawson provides a specific method for securing the communication and transaction by adding signature signed with private keys in the responses/request messages. A person of ordinary skill in the art at the time of effective filing would recognize there is a need for adding the signature signed with private key in the negotiating messages (noting after the initial request, all subsequence messages can be considered as responses), and the combination would yield predictable result of secure communication or transaction. Therefore, it is natural to combine the teachings of securely negotiating and allocating spectrum (for rental) as given by Vrzic with the teachings of adding signature signed with private key to provide security communication or transaction as given by Dawson. The motivation for doing so would have been to increase transaction security using private keys for network resource management between user (buyer) and network service provider (seller).
It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
Claims 43-44, 57-58 and 62 are rejected same as claim 45.
	
Regarding claim 46, Vrzic and Dawson disclose the apparatus according to claim 45, wherein the control portion is further configured to cause the apparatus to re-direct, after transmission of said acknowledgement, radio access for one or more subscribers of the first trust manager entity to take place via virtual base station pool served by the lending trust manager in accordance with the selected rental offer (Vrzic, [0059], redistribution of resource to other network slices; PP243, [0034], existing resource are re-allocated).

Regarding claim 48, Vrzic and Dawson disclose the apparatus according to any of claims 45, wherein the rental request comprises at least one or more of the following: amount of requested radio access resources,  an indication of a time period for which the radio access resources are requested, and a rental offer comprises an indication of a unit price for the temporary usage of radio access according to the rental request (Vrzic, [0058], request an increase in the spectrum allocation for a given fixed period of time, PP243, [0087]), receipt of request for more spectrum). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
	Claims 60-61 are rejected same as claim 48.

Claims 47 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Dawson further in view of Walter (US20120290712).
Regarding claim 47, Vrzic and Dawson disclose the apparatus according to claim 45, wherein the control portion is further configured to cause the apparatus to, after completion of temporary usage of radio access managed by the virtual base station pool served by the lending trust manager entity according to the selected rental offer, receive, from the lending trust manager entity, a third signature (Dawson, [0040], fig. 5, 312, Signatures 312 are created using digital signature applet 180, buyer's private key 152 first, and seller's private key 154). Once the rental agreement has been reached, it is a common practice for the lending manager to generate a user account with digital signature using private key. To further clarify this, Walter discloses the service provide or lending manager established a user account (Walter, fig. 2-4, [0031][0050], the server is configured to maintain a user account, the user account may provide access to some service’ email including signature block, combined with the teaching of Dawson, the signature including private keys).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Vrzic ad Dawson with the teachings given by Walter. The motivation for doing so would have been to increase security in signing the rental agreement.
	Claim 59 is rejected same as claim 47 noting that Walter discloses tracking the usage of the user (Walter, [0050]).

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Dawson further in view of Smith (US20160065376).
Regarding claim 56, Vrzic and Dawson disclose the apparatus according to claim 45, 
Vrzic and Dawson do not explicitly disclose the control portion is further configured to, in order to carry out a self-attestation procedure, cause the apparatus to request, from a virtual base station pool served by the first trust manager entity, a hash code of the execution environment therein, computed using a predefined hash function; compare the hash code received from said virtual base station pool to at least one reference hash code; and determine successful self-attestation in response to the received hash code matching the at least one reference hash code.
Smith discloses the control portion is further configured to, in order to carry out a self-attestation procedure, cause the apparatus to request, from a virtual base station pool served by the first trust manager entity, a hash code of the execution environment therein, computed using a predefined hash function; compare the hash code received from said virtual base station pool to at least one reference hash code; and determine successful self-attestation in response to the received hash code matching the at least  (Smith, computes an attestation quote (e.g., a signed hash) of code executing in its own trusted execution environment and compares that to the attestation quote provided by the remote computing device; the security module 212 may also receive an attestation quote from a remote computing device 106 based on a corresponding trusted execution environment of the remote computing device 106 and verify that attestation quote).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Vrzic ad Dawson with the teachings given by Smith. The motivation for doing so would have been to increase security by performing attestation procedure.

Allowable Subject Matter
Claims 49-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474